t c summary opinion united_states tax_court david a popper and claudette b stulz petitioners v commissioner of internal revenue respondent docket no 23407-05s filed date david a popper and claudette b stulz pro sese carrie l kleinjan for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure after a concession by petitioners the sole issue for decision is whether certain payments received by claudette b stulz petitioner are military allowances excludable from petitioners’ gross_income background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in jacobstown new jersey during petitioner was retired from the u s military and was not on active_duty she was however employed as a junior reserve officers’ training corps jrotc instructor for the township of winslow board_of education township she performed her jrotc instruction at winslow township high school located pincite coopers folly road atco new jersey the township issued to petitioner a form_w-2 wage and tax statement reporting wages of dollar_figure petitioners failed to report on their joint federal_income_tax return dollar_figure of petitioner’s township wages under the belief that a portion of the jrotc instructor wages is nontaxable the statutory_notice_of_deficiency issued by respondent determined that all of the 1petitioners agree that additional pension and annuity income of dollar_figure must be included in income for wages reported by the township are includable in petitioners’ gross_income for the year discussion petitioners dispute not the receipt of the contested income but rather its characterization as taxable compensation the issue for consideration therefore is whether the pay that petitioner received as a jrotc instructor should be treated as including nontaxable military allowances or whether such pay as argued by respondent was entirely taxable compensation_for services rendered the commissioner’s deficiency determinations are presumed correct and taxpayers generally have the burden of proving these determinations are incorrect rule a 290_us_111 under certain circumstances however sec_7491 may shift the burden to the commissioner with respect to a factual issue affecting liability for tax the material facts in this case however are not in dispute the case is decided by applying the law to the undisputed facts and sec_7491 is inapplicable gross_income means all income from whatever source derived sec_61 military pay received by members of the armed_forces is within the scope of sec_61 see sec_1_61-2 income_tax regs congress may if it chooses specifically exempt certain items from gross_income see 348_us_426 for example certain military compensation such as that received by members of the armed_forces serving in combat zones is excluded from gross_income sec_112 military subsistence uniform allowances and other_amounts received as commutation of quarters are excludable from gross_income see sec_1_61-2 income_tax regs petitioners contend that the unreported portion of the jrotc instructor’s pay represents qualified military benefits that are excludable from gross_income pursuant to sec_134 and u s c sec_2031 petitioners rely on the statutes and copies of army jrotc instructor monthly statements the latter documents calculate petitioner’s pay reimbursed to the school on your behalf petitioner argues that the statements clearly show pay and allowances directly from u s army funds department of defense dod directive no dollar_figure date provides that the total compensation received by a retiree-instructor is to be equal to the difference between retired pay and active_duty pay plus allowances that the retiree-instructor would receive if ordered to active_duty dod instruction reissued and updated date states that for calculating instructor pay active_duty pay is limited to basic_pay and allowances which the individual would receive if called to active_duty dod instruction e petitioners propose that u s c sec_2031 establishes equitable parity in the compensation of retired and active_duty instructors petitioners argue for an exclusion from income equal to the sum of the allowances received by active_duty members of the same rank otherwise the disposable income that petitioner would receive as a jrotc instructor would be less than that of an active_duty officer performing identical services the issues petitioners raise already have been addressed by this court see 76_tc_668 affd without published opinion 673_f2d_1326 5th cir bynam v commissioner tcmemo_2001_142 tucker v commissioner tcmemo_1999_373 in lyle v commissioner supra the court held that retired military personnel may not rely on u s c sec_2031 to exclude from income wages received as a jrotc instructor the court found the plain language of u s c sec_2031 does not authorize an exclusion_from_gross_income for amounts paid to jrotc instructors not on active_duty and jrotc instructors are employed by the local school district and are paid for services partly funded by the federal government rendered to that school district petitioner received in her regular retired pay to which she was entitled whether or not she performed any services she received no other compensation or allowances from the federal government although it is true that the federal government reimburses school districts for one-half of the additional_amount paid to retired members the ultimate burden of disbursing funds and establishing compensation scales lies with the employing school see u s c sec_2031 lyle v commissioner supra pincite tucker v commissioner supra the employing institution is responsible for issuing compensation checks and forms w-2 to all of its employees because the federal government does not assume any kind of employer status no portion of the compensation that petitioner received as a jrotc instructor could be classified as a subsistence quarters or variable housing allowance from the armed_forces lyle v commissioner supra pincite the statutory provision in conjunction with the implementing directives issued by dod establishes a formula for computing the minimum additional_amount of compensation retired military instructors are entitled to receive from the employing school and the maximum portion of such additional_amount that will be reimbursed by the federal government id pincite the additional_amount is in effect an inducement offered to persuade retired personnel to accept employment as jrotc instructors id pincite active_duty pay is merely a guideline in determining the level at which jrotc instructors are to be compensated in lyle v commissioner supra pincite the court explained why retired members serving as jrotc instructors do not receive nontaxable allowances only members of the military who are entitled to receive basic_pay are entitled to an allowance for subsistence in lieu of meals in_kind and a basic allowance for quarters unless quarters provided by the military are occupied by the member see u s c sec_402 and sec_403 petitioner did not qualify for these allowances because she did not receive basic_pay she did not receive basic_pay because she was not on active_duty see u s c sec petitioner was not on active_duty because as a retired military jrotc instructor she is not while so employed considered to be on active_duty or inactive_duty_training for any purpose u s c sec_2031 petitioners object to the court’s reliance on the language of u s c sec_2031 they argue that the provision is in contravention of other federal rules petitioners produced a memorandum dated date from the department of the army serving notice that retired military are allowed to use government housing they contend that this proves petitioner is on active_duty and entitled to allowances in army regulation ar revision effective date par authority to occupy army lodging_facilities when space is available however it states that paid retirees may occupy uph tdy unaccompanied personnel housing temporary duty or gh guest housing facilities on equal footing with paid retirees for such housing on a space available basis are certain employees of the u s public health service national oceanographic and atmospheric administration and foreign military personnel surely petitioners would not argue that the provision means that those federal employees and foreign military personnel are on active_duty with and are entitled to allowances from the u s army there is no connection between the availability of housing and the operation of u s c sec_2031 petitioners have failed to take note of a more relevant provision army regulation ar junior reserve officers' training corps program organization administration operation and support revision effective date par states that although an instructor may receive an amount ‘equal’ to the military pay and allowances he or she would receive if on active_duty the payments he or she receives are not in fact military pay and allowances paid_by the army 2ar was revised as of date the substance of the revised regulation is the same see ar eligibility for family housing assignment of housing to civilian employees assignment of housing to foreign military personnel in their oral and written presentations to the court petitioners evince a belief that the statutory interpretations as expressed in the court’s opinions cited above are incomplete according to petitioners the opinion of the court in lyle did not take into consideration that a jrotc instructor has a dual relationship with the army and the school the court however did address this issue in lyle v commissioner t c pincite there the court notes that although the federal government reimburses the school districts for one-half the additional_amount paid to the retired officers the responsibility for disbursing these funds and determining the ultimate amount of the retired officers’ compensation rests with the employing school since the school and not the federal government is the employer it is difficult to see how any compensation petitioner received from the school could be considered a subsistence or quarters allowance received from the federal government we find that while petitioner served as a junior rotc instructor his sole employment relationship was with the ector county school district and that he did not receive any nontaxable quarters or subsistence allowances from the district cadet command regulation ccr par date submitted as evidence by petitioners comports with the finding of the court in lyle that provision states that the school or school board is the employing agency of all jrotc personnel and that the army will reimburse the school in accordance with ar according to the regulation although the army is restricted in the amount it can reimburse the school or school board the school or school board is not restricted in the amount it can pay a jrotc instructor petitioners may be unaware of two federal district_court opinions issued before this court’s decision in lyle in scott v united_states aftr 2d ustc par d s c the district_court found that u s c sec_2031 merely sets out a formula to calculate the salary of retired members serving as jrotc instructors it further found that military allowances are payable only to members entitled to basic_pay only active_duty members are entitled to basic_pay and that the taxpayer retired from the military was not on active_duty while serving as a jrotc instructor the decision by the federal district_court in sweeney v united_states aftr 2d ustc par n d ga discusses favorably and is in accord with scott see also tucker v commissioner tcmemo_1999_373 even where percent of taxpayer’s salary was reimbursed under special condition by the federal government jrotc salary not excludable petitioners have pointed to no court decision to support their position in view of the foregoing the court holds that no portion of the jrotc pay that petitioner received from the township is excludable from gross_income the court has considered all of the other arguments made by petitioners and to the extent not specifically discussed above the court concludes those arguments are without merit to reflect the foregoing decision will be entered for respondent
